786 F.2d 1164
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.SAMUEL PEARCE HOLTON, II, Plaintiff-Appellant,v.RICHARD F. CELESTE, GOVERNOR; STATE OF OHIO, Defendants-Appellees.
84-3697
United States Court of Appeals, Sixth Circuit.
2/12/86

S.D.Ohio
AFFIRMED
ORDER
BEFORE:  KRUPANSKY and GUY, Circuit Judges and PECK, Senior Circuit Judge.


1
The plaintiff appeals the judgment granting the defendants' motion to dismiss his pro se civil rights action.  The appeal was referred to this panel pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
The plaintiff, the president of Georgia Christian College of Theology, Inc., was arrested in Delaware, Ohio, in March, 1984, and charged with violation of Ohio's statute prohibiting pyramid sales plans.  He was incarcerated overnight before being released on bond.  The charge was later dropped.


3
In the present action, the plaintiff asserted several claims based upon the above events.  He claimed, for example, that he was falsely arrested and incarcerated, that Ohio's pyramid sales statute was unconstitutional, and that he was libelled and slandered by the state prosecutor.  He also filed several motions which sought, inter alia, to have Ohio's statehood declared null and void on grounds Ohio had never been admitted to the Union.  The defendants filed a motion to dismiss based upon two grounds:  (1) the complaint failed to assert any personal involvement of the defendants in the above events, and (2) the action was barred under the Eleventh Amentment.  The district court agreed with the latter ground and entered judgment dismissing the action.  In so doing, the court rejected the plaintiff's argument that the Eleventh Amendment was not applicable to this case because Ohio is not a State.  This timely appeal followed.


4
The district court's opinion in this case contains a thorough and well-written discussion of the legal issues raised by the parties to this action.  For the reasons stated by the district court, we find no error in the application of the Eleventh Amendment to the facts of this case.  The plaintiff's arguments pertaining to Ohio's statehood are without merit.  See Knoblauch v. Commissioner, 749 F.2d 200, 201-02 (5th Cir. 1984), cert. denied, ---- U.S. ----, 106 S.Ct. 95, 88 L.Ed.2d 78 (1985).


5
It is ORDERED that the district court's judgment of August 3, 1984, be and it hereby is affirmed.  Rule 9(d)(3), Rules of the Sixth Circuit.